Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
he following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cances (US 2015/0217250) in view of Martin (US 2015/0239736).
Regarding claims 8 and 12, Cances discloses a furnace for performing an endothermic process (the italicized limitation is directed toward an intended use and does not further limit the claim, see MPEP §2111.02(II)), the furnace comprising: 
tubes (2, paragraph 21) containing catalyst for converting gaseous feed, wherein the tubes are positioned inside the furnace in rows parallel to refractory walls along an X-axis (see Fig. 1 which illustrates tubes 2 parallel to walls in an X axis direction) 
burners (3) mounted either to a furnace floor or to a furnace ceiling (see Fig. 1 which illustrate the burners mounted to the ceiling of the furnace), inner burners being mounted in rows between the rows of tubes and outer burners being mounted in rows between tubes rows and the wall along the X-axis, and close to said wall along X-axis (as depicted in Fig. 1), 
wherein the outer burners are positioned such that the distance between the outer burner and the wall along X-axis (“B2W”) is smaller than or equal to the equivalent burner nozzle diameter øb of said outer burner (B2W/øb≤1), with said equivalent burner nozzle diameter being equal to the diameter of a disk which area is the sum of the area of the nozzles for air injection of the burner in the case of complex air injection geometry or the maximum size of the air nozzle in the direction perpendicular to the wall along X-axis in the case of circular or a quadrilateral burner geometry (see paragraph 23 which discloses that the burners are touching the wall which means that the distance from the wall is less than the diameter of the burner).
Cances teaches a tube reformer where the burners are located on the ceiling but does not teach a configuration where the burners are located on the bottom of the furnace.
Martin also discloses a tube reformer (see abstract).
Martin teaches a similar reformer design to that of Cances with alternating burners (12) and reforming tubes (18).  Martin teaches that it is well known in the art to located the burners in these reforming reactors on the top, side or bottom of the furnace (paragraph 9).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reformer of Cances to locate the burners on the floor, as depicted in Martin, instead of the ceiling.  Such a modification would have been obvious to try as it is merely choosing from a finite number of identified, predictable solutions (top, bottom, side) with a reasonable expectation of success.
Regarding claims 9 and 15, the office notes that by stating “if the furnace is configured to be used at feed loads lower than 50% of nominal load”, Applicant is not further limiting the claimed apparatus or method. This is a conditional statement that may or may not happen.  In other words, this limitation reads as an optional limitation.
Regarding claims 10 and 16, Cances does not explicitly disclose that the ratio B2W/øb ≥ 0.6.  In other words, Cances does not teach that the distance between the outer burner and the wall divided by the burner nozzle diameter is more than 0.6.
However, this ratio is not considered to confer patentability to the claims. As the “jet wall” effect is a variable that can be modified by adjusting the distance of the burner from the wall (as discussed in paragraph 23 of Cances), the precise distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed distance of the burner from the wall cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the distance of the burner, which has a certain diameter, from the wall in the system of Cances to obtain the desired jet wall effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 13, Cances further discloses the endothermic process is steam methane reforming (paragraph 2).
Regarding claims 11 and 17, the office notes that by stating “if the furnace is configured to be used at loads higher than 50% of nominal load”, Applicant is not further limiting the claimed apparatus or process. This is a conditional statement that may or may not happen.  In other words, this limitation reads as an optional limitation.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cances (US 2015/0217250).
Regarding claim 18, Cances discloses a furnace for performing an endothermic process (the italicized limitation is directed toward an intended use and does not further limit the claim, see MPEP §2111.02(II)), the furnace comprising: 
tubes (2, paragraph 21) containing catalyst for converting gaseous feed, wherein the tubes are positioned inside the furnace in rows parallel to refractory walls along an X-axis (see Fig. 1 which illustrates tubes 2 parallel to walls in an X axis direction) 
burners (3) mounted either to a furnace floor or to a furnace ceiling (see Fig. 1 which illustrate the burners mounted to the ceiling of the furnace), inner burners being mounted in rows between the rows of tubes and outer burners being mounted in rows between tubes rows and the wall along the X-axis, and close to said wall along X-axis (as depicted in Fig. 1), 
wherein the outer burners are positioned such that the distance between the outer burner and the wall along X-axis (“B2W”) is smaller than or equal to the equivalent burner nozzle diameter øb of said outer burner (B2W/øb≤1), with said equivalent burner nozzle diameter being equal to the diameter of a disk which area is the sum of the area of the nozzles for air injection of the burner in the case of complex air injection geometry or the maximum size of the air nozzle in the direction perpendicular to the wall along X-axis in the case of circular or a quadrilateral burner geometry (see paragraph 23 which discloses that the burners are touching the wall which means that the distance from the wall is less than the diameter of the burner).
Cances, however, does not explicitly disclose that the ratio B2W/øb ≥ 0.6.  In other words, Cances does not teach that the distance between the outer burner and the wall divided by the burner nozzle diameter is more than 0.6.
However, this ratio is not considered to confer patentability to the claims. As the “jet wall” effect is a variable that can be modified by adjusting the distance of the burner from the wall (as discussed in paragraph 23 of Cances), the precise distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed distance of the burner from the wall cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the distance of the burner, which has a certain diameter, from the wall in the system of Cances to obtain the desired jet wall effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. On pages 6-7, Applicant argues that Cances does not take into account the position of the outermost tubes when defining the position of the outer burners.  The Office notes that although Cances does not locate the burners for the same reasons or methodology as the claimed invention, it still presents a reasoning why this burner is moved in relation to the outer tube and the furnace wall (to optimize/minimize jet wall effect).  Furthermore, Cances teaches a range where the distance of the centerline of the burner to the outermost tube is less than 25% of the distance between the wall and the outermost tube.  This range, given a certain burner diameter, such as the one illustrated in Fig. 5 of Cances, gives a range which overlaps the claimed range, even if done for different purposes.  In other words, Cances teaches moving the burner in relation to the wall and the outermost reforming tube to achieve a specific purposes (limit effect of jet wall) and optimizing this range would have been an obvious modification to one of ordinary skill in the art.

Related Prior Art
US 2012/0126177 – Discloses a tube reforming furnace (see abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725